Title: James Gibbon to Thomas Jefferson, 19 December 1815
From: Gibbon, James
To: Jefferson, Thomas


          
            
              Sir
              Custom House Richmond Decr 19. 1815
            
            a Small bundle has been sent to the Custom house directed for you, to my care;
            I learn from the Capt of the Ship Imogen which arve’d recently from Cadiz that it contains a specimen of refin’d sugar put in his Charge by the Consull Mr Hackley—
            It appearing on the Ships manifest makes it necessary, I shou’d render some acct of it but as I am unwilling to open it; it is left subject to yr order: with a request that you will state ye contents; if sugar it will only be necessary to say so, as the quantity, from its size, must be too inconsiderable as an object of duty, were it admissible. which it is not, by law—
            
              I have the honor to be very Respc Yo Mo Obt
              J Gibbon Coler
            
          
          
            I know of no means of forwarding it or I wou’d do so—
          
        